13-4774-cv
Sargent v. Emons

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
7th day of November, two thousand fourteen.

Present:
         ROBERT A. KATZMANN,
                     Chief Judge,
         PETER W. HALL,
         DEBRA ANN LIVINGSTON,
                     Circuit Judges.
________________________________________________

MARK SARGENT,

           Plaintiff-Appellant,

                   v.                                           No. 13-4774-cv

JANE B. EMONS, JUDICIAL BRANCH, STATE OF
CONNECTICUT,

         Defendants-Appellees.
________________________________________________

For Plaintiff-Appellant:          Norman A. Pattis, The Pattis Law Firm, LLC, Bethany, CT.

For Defendants-Appellees:         Philip Miller, Assistant Attorney General, for George Jepsen,
                                  Attorney General, Hartford, CT.
       Appeal from the United States District Court for the District of Connecticut (Arterton,
J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Plaintiff-Appellant Mark Sargent appeals from a December 9, 2013 order of the United

States District Court for the District of Connecticut (Arterton, J.) denying Sargent’s motion for a

preliminary injunction and dismissing his case in its entirety. We assume the parties’ familiarity

with the underlying facts, procedural history, and issues on appeal.

       The district court denied Sargent’s motion for a preliminary injunction and dismissed

Sargent’s complaint on two alternative grounds: first, that the district court was required to

abstain from exercising jurisdiction under Younger v. Harris, 401 U.S. 37 (1971); and second,

that the defendants were entitled to immunity from all of Sargent’s claims. On appeal, Sargent

challenges only the first of these determinations and fails to raise any meaningful argument

addressing the defendants’ immunity to suit. “We regard as waived any challenges . . . to adverse

decisions that are undiscussed.” Lore v. City of Syracuse, 670 F.3d 127, 149 (2d Cir. 2012); see

also Jackler v. Byrne, 658 F.3d 225, 233 (2d Cir. 2011) (“[The plaintiff’s] brief on appeal

contains no argument that any ruling other than the dismissal of his First Amendment retaliation

claims was incorrect, and we thus regard all of his other claims as abandoned.”). Accordingly,

we find that Sargent has abandoned his claim that the district court erred in finding his action

barred by the defendants’ immunity, and we may affirm the district court’s dismissal of the

complaint on this ground alone.

       Nonetheless, we also find that the district court correctly concluded that immunity bars

Sargent’s claims against the defendants here. The Eleventh Amendment bars suits by private

                                                 2
persons against state governments unless the state waives its sovereign immunity or Congress

abrogates it by appropriate legislation. See Virginia Office for Prot. & Advocacy v. Stewart, 131
S. Ct. 1632, 1638 (2011). State sovereign immunity under the Eleventh Amendment extends to

actions against the state’s agencies and instrumentalities, see Regents of the Univ. of California

v. Doe, 519 U.S. 425, 429 (1997), and “applies to a suit seeking an injunction,” Cory v. White,

457 U.S. 85, 91 (1982). Here, the district court correctly found that the Judicial Branch of the

State of Connecticut, one of the defendants in this action, is a department of the state and thus

shares in its sovereign immunity. See Conn. Gen. Stat. § 51-1a. Moreover, there is no indication

that the state has waived its immunity, and it is well established that Congress did not abrogate

state sovereign immunity in enacting 42 U.S.C. § 1983, under which all of Sargent’s claims were

brought. See Quern v. Jordan, 440 U.S. 332, 345 (1979). Therefore, the district court correctly

found that the Eleventh Amendment bars Sargent’s suit against the Judicial Branch of the State

of Connecticut.

       With respect to Judge Emons, the other defendant in these proceedings, the Federal

Courts Improvement Act of 1996 amended section 1983 to provide “that in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory

relief was unavailable.” Federal Courts Improvement Act of 1996, § 309(c), Pub. L. No.

104–317, 110 Stat. 3847, 3853 (1996) (amending 42 U.S.C. § 1983). Claims for injunctive relief

under section 1983 against judges acting in their official capacity are therefore barred by

absolute judicial immunity as long as declaratory relief remains available, the judge did not

exceed her jurisdiction, and the plaintiff does not allege that a declaratory judgment was


                                                  3
violated. See Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999) (per curiam). Here, Sargent

sued Judge Emons solely in her judicial capacity in adjudicating Sargent’s custody dispute. And,

as the district court found, Sargent has not alleged that Judge Emons acted in violation of any

declaratory decree or in excess of her jurisdiction. See Conn. Gen. Stat. § 46b-56(a) (granting

continuing jurisdiction to the Connecticut Superior Court over custody matters). Nor has Sargent

claimed that declaratory relief is unavailable. The district court therefore correctly found that

Sargent’s injunctive claims against Judge Emons under section 1983 are barred by the doctrine

of judicial immunity.

       Accordingly, we conclude that the district court was correct in finding that immunity bars

Sargent’s claims, a finding that required denial of Sargent’s motion for a preliminary injunction

and dismissal of this action, and so we need not reach the question of whether abstention was

required on the facts of this case. We have considered Sargent’s remaining arguments and find

them to be without merit. For the reasons stated herein, the judgment of the district court is

AFFIRMED.

                                                  FOR THE COURT:
                                                  CATHERINE O’HAGAN WOLFE, CLERK




                                                  4